Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 4, 2021

                                       No. 04-20-00304-CV

             1776 ENERGY PARTNERS, LLC and 1776 Energy Operators, LLC,
                                 Appellants

                                                  v.

                  MARATHON OIL EF, LLC and Marathon Oil EF II, LLC,
                                   Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-02-00033-CVK
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER

        The reporter’s record was originally due by July 6, 2020. On July 6, 2020, the court
reporter responsible for filing the reporter’s record, Leticia Murillo Escamilla, filed a notification
of late record, requesting until September 4, 2020, to file the reporter’s record. By order dated
July 8, 2020, we granted Ms. Escamilla’s request in part and extended the deadline for her to file
the reporter’s record until August 5, 2020. On August 5, 2020, Ms. Escamilla filed a second
notification of late record, requesting until September 4, 2020, to file the reporter’s record. By
order dated August 7, 2020, we ordered Ms. Escamilla to file the complete reporter’s record by
September 4, 2020. In addition, we ordered Ms. Escamilla to file a status report every 14 days,
beginning on August 21, 2020, indicating the volumes filed and a fair estimate of completion
date for all remaining volumes, until the complete reporter’s record was filed. Ms. Escamilla
began filing status reports, and on September 4, 2020, Ms. Escamilla filed a third notification of
late record, requesting until October 5, 2020, to file the reporter’s record. By order dated
September 24, 2020, we granted Ms. Escamilla’s request and ordered her to file the complete
reporter’s record by October 5, 2020. In addition, we ordered Ms. Escamilla to file daily work
logs by 5:00 p.m. every business day until the record was complete. Since that order, Ms.
Escamilla filed three notifications of late record, with the last notification requesting an
extension until December 21, 2020 to file the complete record. On December 18, 2020, we
granted Ms. Escamilla’s request and ordered Ms. Escamilla to file the record by December 28,
2020. We further advised that if the record was not filed, we might issue an order directing her
to appear and show cause why she should not be held in contempt for failing to file the record.
       On December 28, 2020, Ms. Escamilla filed a notification of late record requesting
additional time to file the record. In that notification, she stated she had not received full
payment for the record. On January 8, 2021, appellants filed a letter stating they had made
arrangements to pay the court reporter’s fee and paid two installment payments in accordance
with that arrangement. They further requested a final estimate so that they could make the full
and final payment upon the record’s completion. By order dated January 25, 2021, we granted
Ms. Escamilla’s request, ordered her to file the complete record by February 2, 2021, and
provide appellants with a final payment estimate prior to that date. We further advised that if the
record was not filed, we would issue an order directing her to appear and show cause why she
should not be held in contempt for failing to file the record.

        On February 2, 2021, Ms. Escamilla filed a notification of late record requesting an
additional week to file the record. In that notification, she stated she has provided appellants
with a final payment estimate for the record. Based on the foregoing, it is ORDERED that Ms.
Escamilla file the complete reporter’s record by February 9, 2021. No further requests for
extension of time to file the reporter’s record will be granted. If the record is not received
by such date, this court will issue an order directing Ms. Escamilla to appear and show
cause why she should not be held in civil or criminal contempt or otherwise sanctioned for
failing to file the record.

       The Clerk of this court is directed to serve a copy of this order on Ms. Escamilla by
regular United States mail and by certified mail, return receipt required. The Clerk of this
court is also directed to provide the trial court with a copy of this order.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court